                                   1                     IN THE UNITED STATES DISTRICT COURT

                                   2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    UNITED STATES OF AMERICA,             Case No. 07-cr-00106-CW-2
                                   5                 Plaintiff,
                                                                              ORDER DENYING SECOND § 3582
                                   6            v.                            MOTION AND MOTION FOR
                                                                              APPOINTMENT OF COUNSEL
                                   7    FRANCISCO TORRES FELIX,
                                   8                 Defendant.               (Dkt. No. 225)
                                   9
Northern District of California
  United States District Court




                                  10        Movant Francisco Torres Felix, a federal prisoner proceeding

                                  11   without counsel, has filed a motion to reduce his sentence

                                  12   pursuant to 18 U.S.C. § 3582(c)(2) following Amendment 782 to the

                                  13   United States Sentencing Guidelines and a motion for appointment

                                  14   of counsel. The Court DENIES both motions for the reasons set

                                  15   forth below.

                                  16        First, § 3582(c)(2) is inapplicable. It states that the

                                  17   Court may modify a term of imprisonment after its imposition “in

                                  18   the case of a defendant who has been sentenced to a term of

                                  19   imprisonment based on a sentencing range that has subsequently

                                  20   been lowered by the Sentencing Commission . . . .” 18 U.S.C. §

                                  21   3582(c)(2). The Court’s August 13, 2015, Order denying Movant’s

                                  22   first § 3582 motion held that “defendant is not eligible for a

                                  23   reduction because his sentence was the statutory mandatory

                                  24   minimum.”1 Docket No. 215. This remains true. The relevant policy

                                  25

                                  26        1 Movant was sentenced to fifteen years imprisonment based on
                                       six counts, including violations of 21 U.S.C. § 841(a)(1) and 18
                                  27   U.S.C. § 924(c)(1)(A). A violation of § 841(a)(1) carries a ten-
                                       year mandatory minimum sentence if, as here, the defendant’s
                                  28   violation involved five or more kilograms of cocaine or its
                                   1   statement explains that a prisoner cannot avail himself of §

                                   2   3582(c)(2) if an amendment “does not have the effect of lowering

                                   3   the defendant’s guideline range because of the operation of

                                   4   another guideline or statutory provision (e.g., a statutory

                                   5   mandatory minimum term of imprisonment).” U.S.S.G. § 1B1.10 app.

                                   6   n. 1(A); see also United States v. Paulk, 569 F.3d 1094, 1095

                                   7   (9th Cir. 2009) (concluding that defendant is not entitled to a

                                   8   sentence reduction because his sentence was based on the

                                   9   statutory mandatory minimum). Accordingly, the Court DENIES
  United States District Court
Northern District of California




                                  10   Movant’s § 3582(c)(2) motion.

                                  11        Second, Movant is not entitled to the appointment of counsel

                                  12   in relation to a § 3582(c)(2) motion. See United States v.

                                  13   Townsend, 98 F.3d 510, 512–13 (9th Cir. 1996). Nor could counsel

                                  14   assist Movant with his § 3582(c)(2) motion for the reasons above.

                                  15   Accordingly, the Court DENIES Movant’s motion for the appointment

                                  16   of counsel.

                                  17

                                  18        IT IS SO ORDERED.

                                  19

                                  20   Dated: November 28, 2018
                                                                          CLAUDIA WILKEN
                                  21                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26   derivatives. See 21 U.S.C. § 841(b)(1)(A). A violation of §
                                       924(c)(1)(A) carries a five-year mandatory minimum sentence that
                                  27   shall run consecutively to a punishment provided under §
                                       841(a)(1). See 18 U.S.C. 924(c)(1)(A)(i). Thus, the collective
                                  28   mandatory minimum sentence for these violations is fifteen years.
                                                                        2
